Mestrezat, J.,
concurring:
While I do not think the petition sets forth sufficient grounds to justify the court in assigning one of its members to hold a court of oyer and terminer in Philadelphia on next Tuesday, the day of the general election in the commonwealth, yet I do not approve of the action of the local judges of that city in refusing the request to sit at their court room on that day. It is to be regretted that of the fifteen judges in the city of Philadelphia, one at least did not respond to the request to be present at the court room in City Hall, next Tuesday so that he might promptly issue necessary writs of habeas corpus and warrants of arrest “for an election fraud, for felony or for wanton breach of the peace.” He need not sit as a court, as his powers as a judge are ample to grant the relief and, by means of the proper process, to protect electors in the exercise of their constitutional rights. The object of the petitioners is, as I understand, to have a judge at a convenient place so that a prompt remedy may be had for the anticipated violations of the rights of the voter and of the officers of the election. Prom the allegations in the petition supported by the records of the criminal courts of Philadelphia showing violations of law at former elections in that city as recited in the petition, the petitioners were justified in apprehending an invasion of the rights of duly qualified electors on Tuesday next, and the request to the judges for protection was reasonable and proper and should have been granted. To ignore or refuse it was to deny to the citizen what unquestionably he had a right to demand. The military power of the commonwealth has recently been called into active service to protect an alleged violation of the rights of property and to maintain the peace. A far more sacred right, that of the elective franchise in the city of Philadelphia, is imperiled if the allegations of this petition be true and they are not ’denied. Yet there seems to be no relief for this great wrong. As appears by a certificate attached to the petition presented to this court, the judges of that city practically ignore the appeal of the electors for protection. I think this is an erroneous view of their duty and the effect of their action will be to encourage the lawless element of the city to do what the petitioners in this application allege they' anticipate being done on election day.